Citation Nr: 1035041	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for cervical disc 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1981 to May 1984, March 1985 to December 1986, and August 1987 to 
April 1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO) that increased the rating for the Veteran's 
cervical spine disability from 10 to 20 percent.  In June 2005, 
hearing was held in Washington D.C. before the undersigned; a 
transcript of the hearing is associated with the claims file.  In 
February 2007 and in April 2009 the matter was remanded for 
additional development.      

The appeal is being REMANDED (once again) to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action on her part 
is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that unfortunately further 
development of the record is necessary to comply with VA's duty 
to assist the Veteran in the development of facts pertinent to 
the claim.  

In her June 2005 hearing testimony, the Veteran stated that she 
had bowel control impairment and loss of sensation in her legs as 
a result of her cervical spine disability.  In February 2007 the 
matter was remanded for a VA neurological examination to 
determine whether she had any neurological manifestations of her 
cervical disc disease (to specifically include bowel/lower 
extremity impairment).  May 2008 VA examination found no abnormal 
motor, sensory, or reflex neurologic signs of the Veteran's upper 
and lower extremities.  The examiner noted that there was no 
evidence of neuropathy or radiculopathy in the upper or lower 
extremities and there was no evidence of a C6/C7 nerve root 
impairment in either upper extremity.  The May 2008 VA 
examination did not include range of motion studies on repeat 
testing or whether there was pain on motion.  The report was also 
silent as to complaints or findings regarding bowel impairment.  
Thus it was found inadequate.  In April 2009 the Board again 
remanded the matter (for VCAA compliant notice and an adequate VA 
examination were required).  On July 2009 VA examination 
(pursuant to that remand) repeat range of motion studies were 
conducted.  The examiner noted that the Veteran reported she had 
occasional (small amount) fecal incontinence for which she did 
not have to wear a pad, but did not offer further comment 
regarding the fecal incontinence.  

Notably, VA must provide an examination that is adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The July 2009 VA examination is inadequate as the examiner did 
not indicate whether the Veteran's reported fecal incontinence is 
a neurological manifestation her service-connected cervical spine 
disability or has other (nonservice-connected) etiology.  As the 
fecal incontinence could potentially warrant a separate rating, 
further development of medical evidence is necessary.   [The 
Board observes that the March 2010 supplemental statement of the 
case (SSOC) in this matter was also less than complete as, while 
it noted the appellant had fecal incontinence, it did not 
specifically address whether or not such warranted a separate 
rating as a neurological manifestation of the cervical disc 
disease, and did not provide the criteria for rating fecal 
incontinence.] 

Accordingly, the case is REMANDED for the following:

1.	The RO should forward the Veteran's claims 
file to the July 2009 VA examiner for 
further review and an addendum opinion.  
The examiner should specifically opine 
whether the Veteran's reported fecal 
incontinence is a neurological 
manifestation of her service-connected 
cervical spine.  The examiner must explain 
the rationale for the opinion offered.  If 
the July 2009 VA examiner is unavailable 
to offer the opinion sought, the file 
should be forwarded to another appropriate 
provider for the opinion sought (and if 
further examination is deemed necessary in 
such event, an examination should be 
arranged). 
 
2.	If it is determined that the Veteran's 
reported fecal incontinence is indeed a 
neurological manifestation of her service-
connected cervical disc disease, the RO 
should arrange for any additional 
development necessary to rate such 
neurological impairment.   The RO should 
then re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate SSOC [to include the schedular 
criteria for rating fecal incontinence if 
such is found to be a manifestation of the 
service connected cervical disc disease], 
and afford the Veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
